      Case 5:21-cv-00110-TKW-MJF Document 1 Filed 05/21/21 Page 1 of 15




                           UNITED STATES DISTRICT COURT FOR THE
                              NORTHERN DISTRICT OF FLORIDA
                                   PANAMA CITY DIVISION


JOSHUA HORNE, an individual,

       Plaintiff,

       v.

VERIZON COMMUNICATIONS, INC., a Delaware Corporation,
and CELLCO PARTNERSHIP, a Delaware entity,
all d/b/a VERIZON WIRELESS,

      Defendants.
________________________________________________________/

                                           COMPLAINT

       1.       This is an action for damages in excess of Seventy-Five Thousand Dollars

($75,000.00).

       2.       Plaintiff, JOSH HORNE (hereinafter referred to as “Plaintiff” and “HORNE”),

brings this action against Defendants, VERIZON COMMUNICATIONS, INC. and CELLCO

PARTNERSHIP, d/b/a VERIZON WIRELESS (collectively “VERIZON WIRELESS” and

“Defendants”), for alleged violations of the Florida Whistleblower Act, F.S. §448.101 et seq.

       3.       At all times material to this Complaint, HORNE has been a resident of the State of

Florida residing in Bay County, Florida.

       4.       At   all    times   material   to       this   Complaint,   Defendants,   VERIZON

COMMUNICATIONS, INC., a Delaware Corporation, and CELLCO PARTNERSHIP, a

Delaware entity, have been based at One Verizon Way, Basking Ridge, New Jersey, 07920 and

have owned and managed a nationwide wireless telephone and internet company doing business

as VERIZON WIRELES with retail locations throughout the United States, including in Panama

City, Florida in Bay County, within the jurisdiction of the Court.


                                                    1
      Case 5:21-cv-00110-TKW-MJF Document 1 Filed 05/21/21 Page 2 of 15




       5.      Jurisdiction is conferred on this Court by 28 U.S.C. §1332.

       6.      All of the events, or a substantial part of the events, giving rise to this action,

occurred in Panama City, Florida, in Bay County, within the jurisdiction of the United States

District Court for the Northern District of Florida, Panama City Division.

       7.      Between approximately September 2010 and November 2020, HORNE worked for

VERIZON WIRELESS as a Solutions Specialist in Defendants’ Panama City, Florida store (Store

#2252201) located at 411a E 23rd Street, Panama City, Florida 32405, with HORNE’s gross

annual wages from VERIZON WIRELESS totaling approximately: (a) $69,565.06 in 2019; and

(b) $61,040.29 in 2020, in addition to which HORNE received employee benefits from VERIZON

WIRELESS including but not limited to health and dental insurance, a savings plan, and life

insurance which were worth several thousand dollars per year.

       8.      On November 14, 2020, after HORNE observed for an extended period of time

over the previous weeks during the COVID-19 pandemic that several co-workers at Defendants’

Panama City store including, for example, Solutions Specialist Jose Lopez, frequently removed

their masks and/or pulled their masks down beneath their chin (including but not necessarily

limited to in confined spaces such as the inventory room and shared corridors in the back of the

store) in violation of COVID-19 safety protocols, HORNE first reported to VERIZON

WIRELESS’ Assistant Store Manager, Ashley Walker, Plaintiff’s complaint that VERIZON

WIRELESS was not complying with its obligation to provide HORNE and other employees with

a safe work environment—as mandated by for example, inter alia, the Occupational Safety and

Health Act (OSHA), see, e.g., 29 U.S.C. §654, OSHA’s General Duty Clause.

       9.      Significantly, HORNE had requested in early November 2020 to VERIZON

WIRELESS’ Assistant Store Manager, Ashley Walker, that VERIZON WIRELESS take remedial




                                                2
      Case 5:21-cv-00110-TKW-MJF Document 1 Filed 05/21/21 Page 3 of 15




action to enforce COVID-19 safety protocols with respect to Personal Protective Equipment (PPE),

namely employees’ consistent and proper use of masks, in accordance with VERIZON

WIRELESS’ own well established policy that employees, vendors, and customers wear masks at

all times within the store, unless—for example—an employee was able to maintain social

distancing guidelines of six (6) feet or more.

       10.     Shortly after HORNE’s initial safety complaint to VERIZON WIRELESS on

November 14, 2020, VERIZON WIRELESS’ Assistant Store Manager, Ashley Walker, notified

HORNE later on November 14th that she had spoken with the Panama City store’s other

employees about following COVID-19 safety protocols, but almost immediately, HORNE was

mocked by other employees including Jose Lopez because of HORNE’s safety complaint, with

Lopez teasing HORNE when Lopez entered the store’s breakroom by Lopez loudly exclaiming:

“Oh, whoa! Mask check, mask check! You got your masks up? Mask check!”

       11.     In response, HORNE replied on November 14, 2020 to Jose Lopez that following

COVID-19 safety protocols in the workplace was not a joke to him but rather was a serious safety

concern, in the course of which statement HORNE used the expletive “fucking”—more

specifically, as best as HORNE recalls, by telling Lopez that “it isn’t a fucking joke.” Lopez

became incensed and flew into a rage, threatening HORNE and screaming at him while HORNE

was seated in a chair: “You better watch how you talk to me, bro. Watch how you talk. I was only

joking.”

       12.     After HORNE again told Jose Lopez on November 14, 2020 about serious the

health risks posed by employees not following COVID-19 safety protocols, Lopez ripped off his

mask, threw the mask on the floor, puffed out his chest, took on a fighting stance, and stepped

towards HORNE in a clear attempt to both antagonize and intimidate HORNE (all while HORNE




                                                 3
      Case 5:21-cv-00110-TKW-MJF Document 1 Filed 05/21/21 Page 4 of 15




was seated below Lopez).

       13.     In an effort to try and diffuse the situation, and because Jose Lopez was (physically)

only a few away from HORNE, Plaintiff asked Lopez on November 14, 2020 to both put his mask

on and to back off. However, Lopez instead proceed to gesture wildly and further point at HORNE

while Lopez walked closer to HORNE’s chair, while Lopez continued yelling at HORNE.

       14.     Next on November 14, 2020, with HORNE cornered and seated in a chair, Jose

Lopez came within approximately two (2) feet of HORNE’s person, all while Lopez had his mask

off, throughout which time Lopez was still loudly yelling at HORNE in a hostile, threatening

manner. Notably, despite HORNE repeatedly asking Lopez to step back and move away from his

person, Lopez refused to do so, and Lopez instead paced back and forth close to HORNE while

Lopez screamed: “I was just joking around bro. What the fuck is wrong with you?”

       15.     Despite Jose Lopez’s threatening behavior towards HORNE in November 2020,

Plaintiff again told Lopez on November 14, 2020 that complying with COVID-19 safety protocols

and wearing a mask were not joking or funny matters.

       16.     After Jose Lopez briefly walked out of the Panama City store’s break room on

November 14, 2020, Lopez returned and again leered at HORNE as he stood above HORNE in an

effort to try and bait HORNE into engaging in a physical altercation. Significantly, VERIZON

WIRELESS’ Assistant Store Manager, Ashley Walker, who had been nearby in the store on

November 14, 2020 and was close enough to observe and/or hear what had been happening,

attempted several times to get Lopez to calm down and walk away but even Walker was

unsuccessful at diffusing Lopez’s hostile behavior.

       17.     Ultimately, with Jose Lopez only inches away from HORNE’s face on November

14, 2020, HORNE was able to get out of the corner and move past Lopez while HORNE asked




                                                 4
      Case 5:21-cv-00110-TKW-MJF Document 1 Filed 05/21/21 Page 5 of 15




Lopez to leave the area. Finally, as Lopez walked away, Lopez threatened HORNE again, stating:

“What do you think I’m afraid of you? Do you think a little muscle scares me?”

       18.    A few days later, on November 16, 2020, after Jose Lopez and another VERIZON

WIRELESS Solutions Specialist, Jeremiah Brown, began arguing in Defendants’ Panama City

store about the handling of customers on the sales floor—first while in the back of the store and

then on the showroom floor—HORNE heard Lopez loudly state to Mr. Brown: “I’m not here to

clean up anybody’s sloppy mess.” Subsequently, while HORNE was also on the salesroom floor,

Lopez angrily screamed at HORNE: “And I don’t want to hear shit from you!”

       19.    Jose Lopez and HORNE then engaged in a heated discussion on November 16,

2020, during which Lopez reverted to aggressively yelling in HORNE’s face—just as Lopez had

done two days earlier—and as part of which Lopez physically put his forehead directly in front of

HORNE’s head making direct contact with HORNE’s face.

       20.    Additionally on November 16, 2020, just as HORNE had previously done on

November 14, 2020, HORNE again attempted to de-escalate the situation with Lopez on

November 16th, and with VERIZON WIRELESS’ Assistant Store Manager, Shane Duncan,

present, HORNE asked Lopez to socially distance and stay six (6) feet away from HORNE.

       21.    However, Jose Lopez instead ripped off his mask (again) on November 16, 2020

and charged at HORNE while Lopez yelled at and threatened HORNE, including Lopez shouting:

“I’m going to beat your ass.”

       22.    HORNE promptly called VERIZON WIRELESS’ District Manager, Trumaine

Polk, on November 16, 2020 and reported being assaulted by Jose Lopez, in response to which

Polk assured HORNE that VERIZON WIRELESS would take remedial action to help HORNE

and address Lopez’s violent behavior in the workplace.




                                               5
      Case 5:21-cv-00110-TKW-MJF Document 1 Filed 05/21/21 Page 6 of 15




       23.     Despite assurances from VERIZON WIRELESS’ management that HORNE would

be provided a safe work environment, Defendants scheduled HORNE and Lopez to work the same

shifts over approximately the next week in or around late November 2020, during which time

HORNE suffered panic attacks and experienced high blood pressure as a result of the stress he

endured while working in fear for his physical safety, for which HORNE also called out of work

on, for example, November 23, 2020.

       24.     By November 24, 2020, because no one from VERIZON WIRELESS’ Human

Resources department had contacted HORNE after more than a week regarding HORNE’s safety

complaints about Jose Lopez, HORNE spoke to Defendants’ Assistant Manager, Shane Duncan,

about the nature of the anxiety HORNE was experiencing while having to working around Lopez

and the fear HORNE had about the potential of escalating violence by Lopez against HORNE.

       25.     Similarly, on November 24, 2020, HORNE also contacted VERIZON WIRELESS’

District Manager, Trumaine Polk, again because HORNE never heard back from Polk (or anyone

else in VERIZON WIRELESS’ management).

       26.     Although HORNE feared for his safety in the workplace at VERIZON WIRELESS

in November 2020, Plaintiff was out of sick time for the 2020 calendar year and thus was left in a

precarious position with HORNE having serious reservations about continuing to work for

Defendants in the same physical location as Jose Lopez while Plaintiff feared for his safety and

well-being in the workplace.

       27.     VERIZON WIRELESS’ District Manager, Trumaine Polk, almost immediately

scheduled a conference call for HORNE on November 24, 2020 with VERIZON WIRELESS’

local HR representative, Nicole Hurd, during which call HORNE communicated to VERIZON

WIRELESS’ management, inter alia:




                                                6
        Case 5:21-cv-00110-TKW-MJF Document 1 Filed 05/21/21 Page 7 of 15




                 (a) HORNE’s safety concerns about continuing to work around Jose Lopez
        in light of Lopez’s threats against Plaintiff and Lopez’s previous violent outbursts;
                 (b) the anxiety and stress HORNE was experiencing as a result of Jose
        Lopez’s attacks against HORNE; and

               (c) HORNE’s concern that seemingly no remedial action had been taken by
        VERIZON WIRELESS to address Jose Lopez’s violent conduct or to protect
        HORNE as an employee who reported in good faith COVID-19 safety complaints
        to Defendants.

        28.    Despite HORNE’s safety complaints to VERIZON WIRELESS, Plaintiff was

informed during the November 24, 2020 conference call with Human Resources that joint shifts

with HORNE and Jose Lopez would continue to be regularly scheduled while VERIZON

WIRELESS conducted an internal investigation.

        29.    On November 30, 2020, as HORNE continued to suffer from panic attacks,

HORNE contacted VERIZON WIRELESS’ local HR representative, Nicole Hurd, but Plaintiff

was notified that Hurd was on vacation out of the office.

        30.    HORNE also called VERIZON WIRELESS’ District Manager, Trumaine Polk, on

November 30, 2020 but Plaintiff was unable to reach Polk, as a result of which HORNE contacted

VERIZON WIRELESS HR Manager, Clinton Outerbridge, on November 30, 2020 to try and

obtain help from VERIZON WIRELESS for the seemingly impossible situation HORNE found

himself in, conflicted between not wanting to lose his job with VERIZON WIRELESS but Plaintiff

fearing for his well-being and safety just by going into Defendants’ Panama City store in order to

work.

        31.    After HORNE recounted to VERIZON WIRELESS HR Manager, Clinton

Outerbridge, on November 30, 2020 the events involving and threats made by Jose Lopez, as well

as HORNE’s COVID-19 safety complaints to VERIZON WIRELESS’ management, Outerbridge

assured HORNE that these matters were very serious and would be addressed right away by




                                                 7
      Case 5:21-cv-00110-TKW-MJF Document 1 Filed 05/21/21 Page 8 of 15




VERIZON WIRELESS.

         32.   A few minutes later on November 30, 2020, VERIZON WIRELESS’ local HR

representative, Nicole Hurd, called HORNE seemingly in an effort to explain why, according to

Hurd, VERIZON WIRELESS’ internal investigations typically took a long time before anything

could be expected to be learned or any tangible action taken by the company.

         33.   HORNE advised VERIZON WIRELESS’ local HR representative, Nicole Hurd,

on November 30, 2020 that not only had HORNE spoken with Clinton Outerbridge but

Outerbridge acknowledged to HORNE that Jose Lopez’s conduct constituted an assault.

         34.   Later on November 30, 2020, VERIZON WIRELESS’ District Manager, Trumaine

Polk, contacted HORNE and facilitated a conference call with VERIZON WIRELESS’ Senior

Human Resources Manager, Katie Moseley, during which call HORNE again communicated to

VERIZON WIRELESS Plaintiff’s safety concerns about working with Jose Lopez in the Panama

City store in light of not only HORNE’s COVID-19 complaints but also Lopez’s assaults against

HORNE and the continued anxiety and fear HORNE was experiencing about the potential of

further violence by Lopez against HORNE in the workplace.

         35.   VERIZON WIRELESS’ District Manager, Trumaine Polk, commented during the

November 30, 2020 conference call that VERIZON WIRELESS’ internal file notes reflected that

HORNE was purportedly “fine” with continuing to work alongside Jose Lopez while VERIZON

WIRELESS conducted its internal investigation - - despite HORNE having previously repeatedly

communicated his fears to management about being required to work in the same location as Jose

Lopez.

         36.   On December 1, 2020, VERIZON WIRELESS HR Manager, Clinton Outerbridge,

contacted HORNE to inquire about the status of VERIZON WIRELESS’ other Human Resources




                                               8
      Case 5:21-cv-00110-TKW-MJF Document 1 Filed 05/21/21 Page 9 of 15




personnel communicating with HORNE about Plaintiff’s safety complaints.

       37.    On December 2, 2020, while HORNE and VERIZON WIRELESS’ District

Manager, Trumaine Polk, were both present at the Panama City store, a follow-up conference call

was held with VERIZON WIRELESS’ Senior Human Resources Manager, Katie Moseley, along

with another VERIZON WIRELESS employee who was also on the call (but who HORNE did

not know).

       38.    Because VERIZON WIRELESS’ District Manager, Trumaine Polk, was at

Defendants’ Panama City store on December 2, 2020, some—but not all—security footage was

viewed on a desktop computer in the back office in the store, beginning with a discussion about

some of the events which occurred on November 14 and 16, 2020.

       39.    HORNE perceived on December 2, 2020 that VERIZON WIRELESS’ Senior

Human Resources Manager, Katie Moseley’s, initial questioning on December 2nd was directed

at assigning blame with HORNE for Jose Lopez’s attacks against Plaintiff and Lopez’s COVID-

19 safety violations, which was only amplified when Moseley informed HORNE that Jose Lopez

claimed that HORNE had threatened Lopez by HORNE purportedly making the following

statements to Lopez: (a) “I’m going to kill you”; (b) “I’m going to rip you limb from limb”; and

(c) “I’m going to teach you some manners.”

       40.    HORNE unequivocally denied on December 2, 2020 to VERIZON WIRELESS’

Senior Human Resources Manager, Katie Moseley, that Plaintiff made the threatening statements

to Jose Lopez because, in fact, HORNE never made any threats to Lopez whatsoever.

       41.    Based upon information and belief, none of HORNE’s co-workers from VERIZON

WIRELESS’ Panama City store corroborated Jose Lopez’s false allegations against HORNE

because the statements Lopez attributed to HORNE were a fiction created by Lopez and/or




                                               9
     Case 5:21-cv-00110-TKW-MJF Document 1 Filed 05/21/21 Page 10 of 15




Defendants.

       42.     Later during the December 2, 2020 conference call, VERIZON WIRELESS’

Senior Human Resources Manager, Katie Moseley, questioned what she described as HORNE

“head-butting” Jose Lopez on November 16, 2020—despite it being Lopez who had pressed his

forehead into HORNE’s face on November 16th.

       43.    Notably, VERIZON WIRELESS’ Senior Human Resources Manager, Katie

Moseley, subsequently acknowledged during the December 2, 2020 conference call (after she re-

reviewed the security footage) that it was Jose Lopez, and not HORNE, who had initiated head-

to-head contact with HORNE, a fact which VERIZON WIRELESS’ Assistant Manager, Shane

Duncan, also previously confirmed upon seeing Jose Lopez as the clear aggressor on November

16, 2020 when Lopez pushed his head into HORNE’s face.

       44.    VERIZON WIRELESS’ Senior Human Resources Manager, Katie Moseley,

repeatedly asked HORNE on December 2, 2020 to “admit’ that Plaintiff had violated VERIZON

WIRELESS’ “Code of Conduct” by not retreating from the November 2020 attacks initiated by

Jose Lopez against HORNE, which policy violation(s) HORNE denied and which Plaintiff

believed was both reflected in the security footage on video and corroborated by other VERIZON

WIRELESS employees who were present in the Panama City store in November 2020.

       45.    At the conclusion of the December 2, 2020 conference call, VERIZON

WIRELESS’ Senior Human Resources Manager, Katie Moseley, told HORNE that VERIZON

WIRELESS had not yet made any decisions from its internal investigation but until the

investigation was finished, Jose Lopez and HORNE would now have alternating days off—such

that they were no longer be working in Defendants’ Panama City store at the same time.




                                              10
      Case 5:21-cv-00110-TKW-MJF Document 1 Filed 05/21/21 Page 11 of 15




       46.     At all times material to this Complaint, including but not limited to between

November 2020 and December 2020, HORNE satisfactorily performed his duties as a Solution

Specialist for VERIZON WIRELESS.

       47.     On December 15, 2020, VERIZON WIRELESS’ District Manager, Trumaine

Polk, informed HORNE that VERIZON WIRELESS was terminating HORNE’s employment for

“violence in the workplace” and for what Polk explained was VERIZON WIRELESS’ conclusion

that HORNE had violated company policy on “treating coworkers professionally,” 1 which reasons

were a pretext for unlawful retaliation for Plaintiff’s repeated safety complaints, in violation of the

Florida Whistleblower Act, F.S. §448.102(3).

       48.     The reasons proffered by VERIZON WIRELESS in December 2020 for the

termination of HORNE’s employment were false and were a pretext for retaliation against Plaintiff

for his repeated opposition to and complaints about the unsafe conditions in the Panama City store

which Plaintiff in good faith believed were illegal, in violation of the Florida Whistleblower Act,

F.S. §448.102(3).

       49.     All conditions precedent to the institution of the claims in this Complaint have

either occurred or been waived.

    COUNT I - VIOLATION OF FLORIDA’S WHISTLEBLOWER ACT, F.S. §448.102

       Plaintiff, JOSHUA HORNE, reasserts and reaffirms the allegations of Paragraphs 1

through 49 as if fully set forth herein and further states that this is an action against CELLCO

PARTNERSHIP d/b/a VERIZON WIRELESS for violations of Florida Statutes §448.101 et seq.,



1
 Within approximately one (1) hour of being terminated, VERIZON WIRELESS’ Corporate Security
called HORNE and instructed HORNE that he needed to return his cell phone immediately. When
HORNE asked Corporate Security if he could have time to ensure that any data and information on the
phone could be preserved, HORNE was notified that if he failed to return the phone as directed,
VERIZON WIRELESS would seek criminal charges against HORNE for theft.


                                                  11
     Case 5:21-cv-00110-TKW-MJF Document 1 Filed 05/21/21 Page 12 of 15




Florida’s Whistleblower Act.

       50.    At all times material to this Complaint between, HORNE was an “employee” of

VERIZON WIRELESS within the meaning of F.S. §448.101(2).

       51.    At all times material to this Complaint, VERIZON WIRELESS employed Ten (10)

or more employees during multiple work weeks in 2020 and 2021.

       52.    At all times material to this Complaint, VERIZON WIRELESS was an “employer”

of HORNE within the meaning of F.S. §448.101(3).

       53.    Under Florida’s Whistleblower Act, F.S. §448.102, an employer may not take any

retaliatory personnel action against an employee because the employee has:

              (1) Disclosed, or threatened to disclose, to any appropriate
              governmental agency, under oath, in writing, an activity, policy, or
              practice of the employer that is in violation of a law, rule, or
              regulation. However, this subsection does not apply unless the
              employee has, in writing, brought the activity, policy, or practice to
              the attention of a supervisor or the employer and has afforded the
              employer a reasonable opportunity to correct the activity, policy, or
              practice.

              (2) Provided information to, or testified before, any appropriate
              governmental agency, person, or entity conducting an investigation,
              hearing, or inquiry into an alleged violation of a law, rule, or
              regulation by the employer.

              (3) Objected to, or refused to participate in, any activity, policy,
              or practice of the employer which is in violation of a law, rule,
              or regulation.

       54.    HORNE engaged in protected activity on multiple occasions in November 2020

and December 2020 within the meaning of F.S. §448.102(2) when Plaintiff objected to and

complained to VERIZON WIRELESS’ upper management about: (a) VERIZON WIRELESS

failing to provide HORNE and other employees with a safe work environment; (b) VERIZON

WIRELESS not enforcing COVID-19 safety protocols in Defendants’ Panama City store, namely



                                               12
     Case 5:21-cv-00110-TKW-MJF Document 1 Filed 05/21/21 Page 13 of 15




with respect to Personal Protective Equipment (PPE) and employees’ failure to consistently and

properly using masks inside the store; (c) VERIZON WIRELESS failing to take action to address

and prevent violence and threats by Defendants’ Solutions Specialist, Jose Lopez, against HORNE,

which practices HORNE in good faith believed were illegal.

       55.     On December 15, 2020, VERIZON WIRELESS unlawfully terminated HORNE’s

employment in retaliation for Plaintiff’s good faith objections to and repeated complaints to

Defendants’ management about VERIZON WIRELESS’ safety practices, in violation of F.S.

§448.102(3).

       56.     Between approximately November 2020 and December 2020, HORNE reasonably

and in good faith believed that VERIZON WIRELESS’ failure to (a) provide HORNE and other

employees with a safe work environment; (b) enforce COVID-19 safety protocols in Defendants’

Panama City store, namely with respect to Personal Protective Equipment (PPE) and employees’

failure to consistent and proper use of masks while inside the store; (c) take remedial action to

address and prevent violence and threats by Defendants’ Solutions Specialist, Jose Lopez, against

HORNE, were all illegal practices that violated one or more “laws, rules, or regulations” within

the meaning of Florida’s Whistleblower Act, F.S. §448.101(4).

       57.     More specifically, one or more “laws, rules, or regulations” within the meaning of

Florida’s Whistleblower Act, F.S. §448.101(4), which were applicable to VERIZON WIRELESS

and pertained to Defendants’ business which HORNE reasonably and in good faith believed

VERIZON WIRELESS was violating between approximately November 2020 and December

2020 includes, but was not necessarily limited to, the Occupational Safety and Health Act (OSHA),

see, e.g., 29 U.S.C. §654, OSHA’s General Duty Clause.




                                               13
      Case 5:21-cv-00110-TKW-MJF Document 1 Filed 05/21/21 Page 14 of 15




       58.     The fact that HORNE engaged in activity protected by Florida’s Whistleblower Act

was a motivating factor in VERIZON WIRELESS’ “retaliatory personnel action” against HORNE

and the unlawful termination of Plaintiff’s employment in December 2020, in violation of F.S.

§448.102(3).

       59.     VERIZON WIRELESS’ violations of F.S. §448.102 were willful, egregious and in

direct violation of the statutory protections expressly set forth in Florida’s Whistleblower Act.

       60.     HORNE has suffered lost earnings, emotional distress, loss of self-esteem and other

damages as a direct result of VERIZON WIRELESS’ violations of F.S. §448.102.

       61.     Pursuant to F.S. §448.104, HORNE is entitled to recover his reasonable attorneys’

fees and costs from VERIZON WIRELESS.

       WHEREFORE, Plaintiff, JOSHUA HORNE, demands judgment against Defendants,

jointly and severally, VERIZON COMMUNICATIONS, INC. and CELLCO PARTNERSHIP,

d/b/a VERIZON WIRELESS, for back pay, employment benefits and other compensation

including bonuses, compensatory damages, emotional distress, equitable relief, including, but not

limited to, reinstatement or front pay, interest, attorneys’ fees, costs, and such other and further

relief as this Honorable Court deems proper.

                                    JURY TRIAL DEMAND

       JOSHUA HORNE demands trial by jury on all issues so triable.



Dated: May 21, 2021                            Respectfully submitted,

                                      By:      KEITH M. STERN
                                               Keith M. Stern, Esquire
                                               Florida Bar No. 321000
                                               E-mail: employlaw@keithstern.com
                                               LAW OFFICE OF KEITH M. STERN, P.A.




                                                 14
Case 5:21-cv-00110-TKW-MJF Document 1 Filed 05/21/21 Page 15 of 15




                              80 SW 8th Street, Suite 2000
                              Miami, Florida 33130
                              Telephone: (305) 901-1379
                              Fax: (561) 288-9031
                              Attorneys for Plaintiff




                                15
